DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The electrical connection device is unclear in how it “serves for the connection of a consumer device to the drive system.”


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The electrical connection device is unclear in how it “serves for the connection of a consumer device to the drive system.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 7,382,104).
Regarding claim 1, Jacobson discloses a drive system comprising: a carrying device with a wearable carrying frame (24); an energy store (172) carried by the carrying frame; at least one electric drive motor (170) carried by the carrying frame; and a coupling device (Fig. 3, 5 or base of 30) that is configured to mechanically couple a work apparatus (38) to be driven by the drive motor to the drive system. See Figs. 1-5. 

Regarding claim 3, two straps (26) are provided that are configured to permit the carrying device to be worn over both shoulders of a user. See Fig. 1. 
 Regarding claim 4, the coupling device is designed for the coupling of a drive shaft (52) for the work apparatus to the drive system. See Fig. 5.
Regarding claim 7, an electrical connection device (col. 2, ll. 61-68) is carried by the carrying frame and serves for the connection of a consumer device to the drive system. See Abstract.
Regarding claim 8, a switching device (48) is carried by the carrying frame and which serves for the switching of an electrical connection between the energy store and the drive motor and/or for the switching of an electrical connection between the energy store and a transformer device which transforms an electrical current, which is drawn from the energy store, to a current suitable for powering the drive motor. See Fig. 1.
Regarding claim 9, the drive motor (170) is located above the energy store (172). See Fig. 2. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as applied above in further view of Steffen (US 6,619,832).
Regarding claim 5, Jacobson does not disclose a transformer. Steffen, which is drawn to a driver system, discloses using a transformer device (14). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a transformer, as disclosed by Steffen, on the carrying frame of Jacobson in order to transform an electrical current, which is drawn from the energy store, to a current suitable for powering the drive motor.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as applied above in further view of Jenni et al. (US 2005/0161305).
Regarding claim 6, Jacobson does not disclose a hip strap. Jenni, which is drawn to a drive system, discloses a hip strap which is connected to a carrying frame. See Fig. 5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a hip strap, as disclosed by Jenni, on the device of Jacobson in order to better secure the device to a user.
Regarding claim 10, Jacobson, as modified above, discloses a powered tool comprising: a work apparatus (Fig. 1) having a drive shaft (52); a carrying device with a wearable carrying frame (24); first and second shoulder straps (26) extending forwardly of the carrying frame and configured to be worn over shoulders of a user; a hip strap . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Jenni as applied above in further view of Lindely (US 2005/0163566).
Regarding claim 11, Jacobson discloses a drive shaft that is a flexible drive shaft, but does not disclose a internal concrete vibrator as claimed. Lindely, which is drawn to a drive system, discloses a work apparatus that can be an internal concrete vibrator. See Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute an internal concrete vibrator, as disclosed by Lindely, for the work apparatus of Jacobson in order to finish concrete.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/           Primary Examiner, Art Unit 3734